In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-02-00351-CV
____________

IN THE INTEREST OF R.J.A.H. & D.M.H.





On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 20,968



 
O P I N I O N
           A trial court terminated appellant Terry D. Thompson’s parental rights to her
biological children,  R.J.A.H. and D.M.H.  In her sole point of error, appellant argues that
the trial court erred in entering a judgment that was not sufficiently definite and certain to
define and protect the rights of all litigants.  We affirm in part and reverse in part.
 
 
Discussion
Standard of Review
           A judgment must be sufficiently definite and certain to define and protect the rights
of all litigants, or it should provide a definite means of ascertaining such rights, to the end
that ministerial officers can carry the judgment into execution without ascertainment of facts
not therein stated.  Stewart v. USA Custom Paint & Body Shop, Inc., 870 S.W.2d 18, 20 (Tex.
1994).  Thus, a judgment cannot condition recovery on uncertain events or base its validity
on what the parties might or might not do post-judgment.  Hinde v. Hinde, 701 S.W.2d 637,
639 (Tex. 1985).  A purported judgment that leaves a question or issue essential to the
determination of the controversy between the parties is void for vagueness and uncertainty. 
See Stewart, 870 S.W.2d  at 20.
           In this case, the trial court terminated appellant’s parental rights.  The Texas Family
Code section 161.206(b) states “An order terminating the parent-child relationship divests
the parent and the child of all legal rights and duties with respect to each other, except that
the child retains the right to inherit from and through the parent unless the court otherwise
provides.”  Tex. Fam. Code Ann. § 161.206(b) (Vernon 2002).
           The order of termination provides in pertinent part:
6.1 The Court finds by clear and convincing evidence that termination of
the parent-child relationship between Terry Darlene Thompson and the
children the subject of this suit is in the children’s best interest.
 
6.4It is therefore ordered, that, unless a Department expert believes it to be
contrary to the best interests of the children, Terry Thompson shall
continue to have visitation with the children till [sic] the adoptive
placement takes place, and only after if adoptive parents agree. 
           First, the trial court terminated appellant’s parental rights.  Second, the trial court
granted appellant visitation rights subject to divestment at a future time, and by a third person
not a party to the suit.  We find that the provisions in the decree granting appellant visitation
rights are vague and uncertain.
  Accordingly, we reverse that portion of the trial court’s
judgment granting appellant visitation rights and remand this cause to the trial court for
further proceedings consistent with this opinion.  The remainder of the judgment, regarding
the termination of appellant’s parental rights, remains unchanged, and is affirmed.
Conclusion
           We affirm in part, reverse in part and remand in part.  
 
 
                                                                             Sam Nuchia
                                                                             Justice

Panel consists of Justices Nuchia, Hanks and Price.